 Matthew J. Morrison (14562)
 Morrison Legal Solutions
 1887 N 270 E
 Orem UT 84057
 (801) 845-2581
 matt@oremlawoffice.com

 Attorney for Plaintiff and all others similarly situated


                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH




 KENNETH JOHANSEN and JAMES
 EVERETT SHELTON, on behalf of
 themselves and others similarly situated,

        Plaintiffs,                                    Case No. 2:21-cv-00021-JCB

 v.

 SENTINEL SECURITY LIFE INSURANCE
 COMPANY,

 Defendant.




                                CLASS ACTION COMPLAINT

                                      Preliminary Statement

       1.      Plaintiffs Kenneth Johansen and James Everett Shelton (“Plaintiffs”) bring this

action to enforce the consumer-privacy provisions of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow

Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Mr. Shelton alleges that Sentinel Security Life Insurance Co. (“Sentinel”)

commissioned automated telemarketing calls to his cellular telephone number and to other

putative class members without their prior express written consent.

       3.      Mr. Johansen alleges that Sentinel commissioned automated telemarketing calls to

his number on the National Do Not Call Registry and to other putative class members without

their prior express written consent.

       4.      The Plaintiffs and putative class members never consented to receive these calls.

Because telemarketing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, The Plaintiffs bring this action on behalf of a proposed

nationwide class of other persons who received illegal telemarketing calls from or on behalf of

Sentinel.

       5.      A class action is the best means of obtaining redress for the Defendant’s wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                              Parties

       6.      Plaintiff Kenneth Johansen is an Ohio resident.

       7.      Plaintiff James Everett Shelton is a Pennsylvania resident.

       8.      Defendant Sentinel Security Life Insurance Co. is a Utah corporation with its

principal place of business in Salt Lake City, Utah.

                                       Jurisdiction & Venue


                                                 2
       9.        The Court has federal question subject matter jurisdiction over these TCPA claims.

Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       10.       The Court has personal jurisdiction over Sentinel because it is incorporated and has

its principal place of business in the State of Utah.

       11.       Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendant resides in the State

of Utah.

                                            TCPA Background

           12.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub.

 L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

           13.      As the Supreme Court explained at the end of its last term, “Americans

 passionately disagree about many things. But they are largely united in their disdain for

 robocalls. The Federal Government receives a staggering number of complaints about

 robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

 complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

 back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

 generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

 Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

                            The TCPA Prohibits Automated Telemarketing Calls
                           to Cellular Telephones and Numbers Charged Per Call

           14.      The TCPA makes it unlawful “to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an

                                                      3
automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service or to a number that is charged per call. See

47 U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        15.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        16.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        17.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained “without
        requiring, directly or indirectly, that the agreement be executed as a condition of
        purchasing any good or service.[]”




                                                 4
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

                               The National Do Not Call Registry

       18. The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until

the registration is cancelled by the consumer or the telephone number is removed by the database

administrator.” Id.

       19.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.

§ 64.1200(c)(2).

                         The Growing Problem of Automated Telemarketing

       20. “Robocalls and telemarketing calls are currently the number one source of consumer

complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       21. “The FTC receives more complaints about unwanted calls than all other complaints

combined.” Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re

Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Notice of

Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-




                                                 5
consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       22. The New York Times reported on the skyrocketing number of robocall complaints and

widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad. Robocalls,

and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

       23. Industry data shows that the number of robocalls made each month increased from

831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three years.

U.S. Endures 4.7 Billion Robocalls in July, According to YouMail Robocall Index, YouMail

(Aug. 6, 2019, 9:00 AM), https://www.prnewswire.com/news-releases/us-endures-4-7- billion-

robocalls-in-july-according-to-youmail-robocall-index-300895976.html

[https://archive.is/pnU5s].

       24. According to online robocall tracking service “YouMail,” 5.6 billion robocalls were

placed in October 2019 at a rate of approximately 180.6 million per day. Robocall Index,

YouMail, https://robocallindex.com/ [https://archive.is/fwZD8]. In 2019, YouMail’s robocall

totals exceeded 58.5 billion. Historical Robocalls By Time, YouMail,

https://robocallindex.com/history/time [https://archive.is/XWefY].

       25. The FCC also has received an increasing number of complaints about unwanted calls,

with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in 2018.


                                               6
Consumer Complaint Data Center, FCC, www.fcc.gov/consumer-help-center-data

[https://archive.is/wip/ojuBF].

                                        Factual Allegations

Calls to Mr. Shelton

       26. Plaintiff Shelton is a “person” as defined by 47 U.S.C. § 153(39).

       27. Mr. Shelton’s telephone number, (484) 626-XXXX, is assigned to a cellular

telephone service.

       28. On October 1, 2020, Mr. Shelton received a telemarketing call on behalf of Sentinel

on his cellular telephone.

       29. The calls were made with an ATDS, as that term is defined by the TCPA.

       30. The Plaintiff knew the call were made with an ATDS because:

               a.                 The call was commercial in nature; and

               b.                 Before the call connected with a live individual there was a

distinctive “bloop” sound, associated with an automated dialer, followed by hold music.

       31.     To identify an actual company, Mr. Shelton engaged with the telemarketer.

       32.     Sentinel’s insurance products were offered on the call.

       33.     Mr. Shelton was then transferred to a licensed insurance agent Sherry Fouad who,

at the time, was licensed in Pennsylvania only to sell Sentinel insurance products, and who

continued to offer Mr. Shelton Sentinel’s insurance products.

       34.     Ms. Fouad also provided a contact telephone number and address for Sentinel in

Utah in connection with the solicitation.

Calls to Mr. Johansen


                                                  7
       35. Plaintiff Johansen is a “person” as defined by 47 U.S.C. § 153(39).

       36.     Mr. Johansen’s telephone number, (614) XXX-1037, had been on the National Do

Not Call Registry for more than a year prior to the calls at issue.

       37.     Mr. Johansen’s telephone number, (614) XXX-1037, was and is used for

residential purposes only, and is not associated with any business.

       38.     Twice on November 24, 2020, and on November 25, November 28, December 2,

and December 28, 2020, Mr. Johansen received telemarketing calls on behalf of Sentinel.

       39.     On the two November 24 calls and the November 28 call, a telemarketing sales

representative came on the line from a company called “American Care Benefits” to prescreen

Mr. Johansen for Sentinel’s products, and then told Mr. Johansen that licensed insurance agent

“Robert” would call him.

       40.     On November 25 and December 2, Mr. Johansen received calls from Robert

Walls of “Plan4Life” offering Sentinel’s insurance products.

       41.     On December 28, Mr. Johansen received a call from Robert Funes offering

Sentinel’s insurance products.

       42.     Mr. Johansen was then transferred to a licensed insurance agent Sherry Fouad

who continued to offer Mr. Johansen Sentinel’s insurance products.

       43.     Plaintiffs and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied up

during the telemarketing calls and their privacy was improperly invaded. Moreover, these calls

injured Plaintiffs and the other call recipients because they were frustrating, obnoxious,

annoying, were a nuisance and disturbed the solitude of Plaintiffs and the class members.


                                                  8
                Sentinel’s Liability for Ms. Fouad’s and Mr. Walls’s Conduct

       44.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       45.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       46.     In fact, the Federal Communication Commission has instructed that sellers such

as Sentinel may not avoid liability by outsourcing telemarketing to third parties, such as the co-

defendants:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many
       cases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       47.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously




                                                 9
   liable under federal common law principles of agency for violations of either section 227(b) or

   section 227(c) that are committed by third-party telemarketers.”1

             48.    The May 2013 FCC Ruling held that, even absent evidence of a formal

   contractual relationship between the seller and the telemarketer, a seller is liable for

   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls.

   28 FCC Rcd at 6586 (¶ 34).

             49.    The May 2013 FCC Ruling further clarifies the circumstances under which a

   telemarketer has apparent authority:

             [A]pparent authority may be supported by evidence that the seller allows the
             outside sales entity access to information and systems that normally would be
             within the seller’s exclusive control, including: access to detailed information
             regarding the nature and pricing of the seller’s products and services or to the
             seller’s customer information. The ability by the outside sales entity to enter
             consumer information into the seller’s sales or customer systems, as well as the
             authority to use the seller’s trade name, trademark and service mark may also be
             relevant. It may also be persuasive that the seller approved, wrote or reviewed the
             outside entity’s telemarketing scripts. Finally, a seller would be responsible under
             the TCPA for the unauthorized conduct of a third-party telemarketer that is
             otherwise authorized to market on the seller’s behalf if the seller knew (or
             reasonably should have known) that the telemarketer was violating the TCPA on
             the seller’s behalf and the seller failed to take effective steps within its power to
             force the telemarketer to cease that conduct.

FCC Rcd at 6592 (¶ 46).

             50.    Ms. Fouad and Mr. Walls are Sentinel licensed agents.

             51.    Sentinel is liable for the telemarketing calls that were initiated by or on their

   behalf.




   1
         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
   Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).

                                                      10
       52.       Sentinel hired Ms. Fouad and Mr. Walls to originate new business using

automated telemarketing calls.

       53.       Sentinel could have restricted Ms. Fouad and Mr. Walls from using automated

telemarketing or telemarketing to numbers on the National Do Not Call Registry, but it did not.

       54.       Sentinel also accepted the benefits of Ms. Fouad’s and Mr. Walls’s illegal

telemarketing by servicing insurance contracts entered into by Ms. Fouad and Mr. Walls on

behalf of Sentinel despite the fact that those insurance contracts were generated through illegal

telemarketing.

       55.       Sentinel permitted Ms. Fouad and Mr. Walls to place calls using Sentinel’s name

and to bind Sentinel to insurance conracts.

       56.       Sentinel had absolute control over whether, and under what circumstances, it

would accept a customer.

       57.       Sentinel determined the parameters and qualifications for customers to be sold

insurance products and required Ms. Fouad and Mr. Walls to adhere to those requirements.

       58.       Sentinel knew (or reasonably should have known) that Ms. Fouad and Mr. Walls

were violating the TCPA on its behalf and failed to take effective steps within its power to force

the telemarketer to cease that conduct. Any reasonable seller that accepts telemarketing call

leads and sales from lead generators would, and indeed must, investigate to ensure that those

calls were made in compliance with TCPA rules and regulations.

       59.       By having Ms. Fouad and Mr. Walls initiate the calls on its behalf to generate

new business, Sentinel “manifest[ed] assent to another person . . . that the agent shall act on the




                                                 11
principal’s behalf and subject to the principal’s control” as described in the Restatement (Third)

of Agency.

       60.     Ms. Fouad and Mr. Walls transferred customer information directly to Sentinel.

Thus, the companies that Sentinel hired has the “ability . . . to enter consumer information into

the seller’s sales or customer systems,” as discussed in the May 2013 FCC Ruling.

       61.     Ms. Fouad and Mr. Walls also had the right to bind Sentinel in contract, a

hallmark of agency.

       62.     Sentinel was on prior knowledge of its agents’ illegal calling conduct, as Mr.

Johansen had previously complained to Sentinel about telemarketing calls made by its licensed

insurance agents.

       63.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).


                                     Class Action Allegations

       64.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiffs bring this action on behalf of a class of all other persons or entities similarly

situated throughout the United States.

       65.     The Classes of persons Plaintiffs propose to represent is tentatively defined as:

National Do Not Call Registry Class

                                                  12
       All persons within the United States to whom: (a) Defendant and/or a third party
       acting on their behalf, made at least two telephone solicitation calls during a 12
       month period; (b) to a residential telephone number; (c) that had been listed on the
       National Do Not Call Registry for more than 31 days prior to the first call; (d)
       promoting the goods or services of the Defendant; (e) at any time in the period that
       begins four years before the date of filing this Complaint to trial.

Automated Call Class

       All persons within the United States to whom: (a) Defendant and/or a third party
       acting on its behalf, made one or more non-emergency telephone calls; (b) to their
       cellular telephone number or number that is charged per call; (c) using an
       automatic telephone dialing system or an artificial or prerecorded voice; and (d) at
       any time in the period that begins four years before the date of the filing of this
       Complaint to trial.

       66.     Excluded from the Classes are counsel, the Defendants, and any entities in which

the Defendant has a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       67.     The Classes as defined above are identifiable through phone records and phone

number databases.

       68.     The potential Class’s members number at least in the thousands. Individual

joinder of these persons is impracticable.

       69.     Plaintiff Johansen is a member of the National Do Not Call Registry Class.

       70.     Plaintiff Shelton is a member of the Automated Call Class.

       71.     There are questions of law and fact common to Plaintiffs and to the proposed

Classes, including but not limited to the following:

               a.      Whether Defendant violated the TCPA by using automated calls to contact

putative class members’ cellular telephones;




                                                13
                b.     Whether Defendant’s agent(s) initiated calls without obtaining the

recipients’ prior express invitation or permission for the call;

                c.     Whether Sentinel is vicariously liable for the telemarketing conduct of its

agent(s); and

                d.     Whether the Plaintiffs and the class members are entitled to statutory

damages because of Defendant’s actions.

       72.      Plaintiffs’ claims are typical of the claims of class members.

       73.      Plaintiffs are adequate representatives of the Classes because their interests do not

conflict with the interests of the Classes, they will fairly and adequately protect the interests of

the Classes, and they are represented by counsel skilled and experienced in class actions,

including TCPA class actions.

       74.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       75.      The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

       76.      Plaintiffs are not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                            Legal Claims

                                          Count One:
                        Violation of the TCPA’s Do Not Call provisions




                                                  14
          77.    Plaintiff Johansen incorporates the allegations from all previous paragraphs as if

fully set forth herein.

          78.    Defendant violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by initiating

multiple solicitation calls within a 12-month period to residential telephone numbers despite

their registration on the National Do Not Call Registry, without signed, written prior express

invitation or permission.

          79.    The Defendant's violations were negligent and/or willful.

                                             Count Two:
                          Violation of the TCPA’s Automated Call provisions

          80. Plaintiff Shelton incorporates the allegations from all previous paragraphs as if fully

set forth herein.

          81.    The Defendant violated the TCPA by (a) initiating automated telephone

solicitations to telephone numbers, or (b) by the fact that others made those calls on its behalf.

See 47 U.S.C. § 227(b).

          82.    The Defendant’s violations were willful and/or knowing.

          83.    Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or their affiliates, agents, and/or other persons or entities acting

on Defendant’s behalf from making calls, except for emergency purposes, to any telephone

numbers using an ATDS and/or artificial or prerecorded voice in the future.


                                             Relief Sought

          WHEREFORE, for themselves and all class members, Plaintiffs request the following

relief:


                                                   15
          A.     Injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from making calls, except for emergency

purposes, to any telephone numbers using an ATDS and/or artificial or prerecorded voice in the

future.

          B.     Because of Defendant’s violations of the TCPA, Plaintiffs seek for themselves

and the other putative Class members $500 in statutory damages per violation or—where such

regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

U.S.C. § 227(b)(3); 47 U.S.C. § 227(c)(5).

          D.     An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

that Plaintiffs are proper representatives of their respective Classes, and appointing the lawyers

and law firms representing Plaintiff as counsel for the Classes;

          E.     Such other relief as the Court deems just and proper.


          Plaintiffs request a jury trial as to all claims of the complaint so triable.

                                        Plaintiff,
                                        By Counsel,
Dated: January 12, 2021
                                        /s/
                                        Matthew J. Morrison (14562)
                                        Morrison Law
                                        1570 N. Main St.
                                        Spanish Fork, UT 84660
                                        (801) 845-2581
                                        matt@oremlawoffice.com

                                        Anthony I. Paronich (pro hac vice forthcoming)
                                        Paronich Law, P.C.
                                        350 Lincoln Street, Suite 2400
                                        Hingham, MA 02043

                                                  16
508.221.1510
E-mail: anthony@paronichlaw.com

Avi R. Kaufman (pro hac vice forthcoming)
kaufman@kaufmanpa.com
KAUFMAN P.A.
400 NW 26th Street
Miami, FL 33127
Telephone: (305) 469-5881




         17
